State of New York - Department of State
Receipt for Service

Receipt #: 201906040591 Cash #: 201906040201
Date of Service: 05/30/2019 Fee Paid: $40 - DRAWDOWN
Service Company: HF TEITEL SERVICE BUREAU, INC. - HF

Service was directed to be made pursuant to: SECTION 306 OF THE BUSINESS
CORPORATION LAW

Party Served: NYFIRESTORE.COM, INC.

Plaintiff/Petitioner:
MCDERMOTT, MATTHEW

Service of Process Address:
NATHAN T FREEDMAN

SEVEN STUYVESANT OVAL

NEW YORK, NY 10009

Secretary of State
By NANCY DOUGHERTY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MATTHEW MCDERMOTT,

Plaintiff, Docket No.: 18-cv-10853(AJN)

-against-
AFFIDAVIT OF SERVICE

NYFIRESTORE.COM, INC.,

Defendant.
State of New York)

SS8.:

County of Albany)

Jeffrey Teitel, being duly sworn, deposes and says that deponent is over the age of eighteen years,
is employed by the attorney service, TEITEL SERVICE BUREAU INC., and is not a party to this
action.

That on the 30" day of May, 2019 at the office of the Secretary of State of New York in the City
of Albany he served the annexed Plaintiffs Motion for Default Judgment, Attorney Declaration
and Exhibits in Support of Default, Proposed Default Judgment and Statement of Damages on
NYFIRESTORE.COM, INC. by delivering and leaving with AJancy, Dougherty a
clerk in the office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 2 true copies thereof and that at the time of
making such service, Deponent paid said Secretary of State a fee of $40.00 Dollars. That said
service was pursuant to section 306 of the Business Corporation Law.

Deponent further states that he knew the person so served as foresaid to be a clerk in the Office of
the Secretary of State of New York, duly authorized to accept such service on behalf of said
defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

Sex Skin Color HairColor Age Height Weight
__ Male White __ Light 20-30 157-575? 100-150
v Female __ Black __ Medium 31-40 __ 5°6-6° __ 151-200
__ Other i Dark __ 41-50 __ 67 1"-6°5” ___ 200-250
“51-60 __ 6°6"+ ~_250+
~ 61-70
Sworn to before me this 30" day of Gt
May, 2019 | | | Jeffrey Teitel
Hilary Teftel
Notary Public, State of New York
Qualified in Albany County

No. 01TES049179
Commission Expires September 11, 2021
